IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,465-01


EX PARTE AL LETROY SMITH, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 43,698-A IN THE 47TH DISTRICT COURT

FROM POTTER COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In 2002, Applicant was convicted of assault
on a public servant and sentenced to eight years' imprisonment. 
	Applicant contends that his appellate counsel rendered ineffective assistance because he did
not perfect appeal. We remanded this application to the trial court for findings of fact and
conclusions of law.
	The trial court has determined that appellate counsel's performance was deficient and that
counsel's deficient performance prejudiced Applicant.
	We order that this application be filed and set to determine whether the State must plead
laches for a court to consider it in determining whether to grant equitable relief. Ex parte Perez, 398
S.W.3d 206, 216 n.13 (Tex. Crim. App. 2013). The parties shall brief the issue. Oral argument is
permitted. 
	Applicant does not appear to be represented by counsel. If he is not, the trial court shall
determine whether he is indigent. If Applicant is indigent and desires to be represented by counsel,
the trial court shall appoint an attorney to represent them. Tex. Code Crim. Proc. art 26.04. The trial
court shall send to this Court, within 30 days of the date of this order, a supplemental transcript
containing: a confirmation that Applicant is represented by counsel; the order appointing counsel;
or a statement that Applicant is not indigent. All briefs shall be filed with this Court within 60 days
of the date of this order. 

Filed: November 27, 2013
Do not publish